t c memo united_states tax_court joseph a and sari f deihl petitioners v commissioner of internal revenue respondent docket nos filed date during and ps operated a multilevel marketing enterprise through two related s_corporations m and k held ps are entitled to deductions claimed through and in connection with expenditures of m and k as redetermined herein for and held further ps are not entitled to include in cost_of_goods_sold for m an amount claimed for purchases in held further ps are not entitled to a reduction in adjusted_gross_income of dollar_figure for held further ps are liable for accuracy-related_penalties pursuant to sec_6662 i r c for and donald w macpherson and bradley scott macpherson for petitioners jonae a harrison and j robert cuatto for respondent memorandum findings_of_fact and opinion wherry judge in these consolidated cases respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes year deficiency dollar_figure big_number big_number penalty sec_6662 i r c dollar_figure dollar_figure dollar_figure after concessions by the parties the principal issues for decision are whether petitioners are entitled to deductions claimed through and in connection with expenditures of two related s_corporations mayor pharmaceutical laboratories inc mayor and karemor international inc karemor for the taxable years and whether petitioners are entitled to include in the cost_of_goods_sold for mayor an amount claimed for purchases in whether petitioners are entitled to a reduction in adjusted_gross_income of dollar_figure for the taxable_year and whether petitioners are liable for the sec_6662 accuracy-related_penalty for and certain additional adjustments eg to itemized_deductions are computational in nature and will be resolved by our holdings on the foregoing issues findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference to facilitate disposition of the above issues we shall first set forth general findings_of_fact and then where appropriate make additional findings in conjunction with our analysis of and opinion on discrete issues petitioners joseph a and sari f deihl individually referred to as mr deihl and mrs deihl respectively are husband and wife during the years in issue and at the time the petitions were filed in these cases petitioners resided pincite east foothill drive paradise valley arizona petitioners have two children joseph deihl ii joe ii and william deihl bill during the years in issue joe ii was married to kim and bill was married to denyse petitioners also have several grandchildren unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure mr deihl completed his formal education upon graduation from the eighth grade and has since been engaged in a series of entrepreneurial business ventures mrs deihl who has an eleventh grade education was an integral participant with her husband in these ventures in the early 1980s petitioners began to investigate the possibility of developing and marketing a vitamin complex administered in spray form petitioners in the mid-1980s acquired a patent for the formula for such a spray multivitamin and incorporated mayor to manufacture the product petitioners jointly own percent of the stock in are officers of and control mayor petitioners experimented with several different methodologies for marketing their product which came to be known as vitamist an initial attempt at placement in convenience stores was unsuccessful petitioners later sold the product through a third-party network marketing company eureka foods but that company subsequently went bankrupt then for a period of several years petitioners marketed the product through home shopping network eventually in petitioners incorporated karemor to market the vitamist products as with mayor petitioners jointly own percent of the stock in are officers of and control karemor mayor elected s_corporation status in karemor elected s_corporation status in karemor was structured as a multilevel network marketing company with hierarchical levels of distributors in ascending order from entry to the highest echelon the levels included consultant silver gold opal sapphire ruby emerald diamond and crown distributors were independent representatives who purchased from karemor and then resold the vitamist products distributors also had the opportunity to recruit additional distributors resulting in a pyramid structure of what were referred to as downline distributors advancement in the karemor organization depended upon the volume of product purchases generated by the distributor and his or her downline associates as well as upon the width and depth of this downline network the compensation earned by a distributor from participation in the karemor network similarly depended upon the volume of product purchases generated by both the distributor and his or her downline network for instance higher volume distributors received larger discounts on vitamist product purchases providing potentially greater profit margins on resales down through their chains of downline associates and or to ultimate consumers the compensation credited to a distributor could thus generally be characterized as equivalent to a system of commissions bonuses or overrides in keeping with karemor’s nature as a multilevel marketing organization a primary focus of the entity’s operations was on motivating its distributors to that end karemor sponsored large-scale conventions and also conducted smaller training and meeting events at locations throughout the country extensive use was likewise made of prizes_and_awards as motivational incentives many of which were given away at the conventions for instance during the years in issue a convention was held each calendar_quarter and typically lasted days the schedule would include substantive sessions devoted to training and informational or motivational speakers as well as entertainment portions featuring musical performers dancers celebrities prizes etc featured prizes might be cash rolex watches cruises and so on petitioners and members of their extended family played a prominent role in interacting personally with distributors at karemor events in these interactions petitioners believed that it was critical for every aspect of their lives from their attire and personal grooming to their residence to portray an appearance of extreme affluence and success petitioners felt that distributors who were impressed to the point of being overwhelmed with what could be achieved through multilevel marketing would be encouraged to build their own downline networks in hopes of reaping similar benefits in execution of this strategy petitioners hosted at their residence a number of events to which distributors were invited petitioners frequently used their home for training sessions meetings and entertainment functions including an annual halloween party attended by as many as several hundred people and an annual come home event used to showcase both the corporate properties in phoenix and petitioners’ residence to accommodate such usage and their image-related goals petitioners during the period from late to early engaged in an extensive renovation of their personal_residence they sought to create a showplace or trophy home components of the remodel included an enhanced driveway and fountain area a columned porte cochere a large vestibule redesigned bedroom and den office area raised hallway ceilings limestone flooring new windows and french doors a lighting system gold-leaf trim furniture and interior design elements the residential property also included a swimming pool tennis court fountain and extensive landscaping both mayor and karemor maintain their principal corporate office in a complex located on 24th street in phoenix arizona the complex occupies the east and west sides of the street and includes multiple buildings and surrounding landscaping on the east side are three buildings a two-story office building a the record fails to clarify the precise ownership as between petitioners and or one of their various entities of this property manufacturing laboratory and a storage warehouse five buildings are located on the west side and consist of both office and warehouse or industrial space some of which is leased to third-party tenants in operating their businesses petitioners employed the services of several professional advisers robert j hartmann an attorney certified in arizona as a tax law specialist in past years and also holding a degree in accounting met mr deihl in and became involved in legal work for mr deihl and his companies mr hartmann initially assisted with contract disputes and organizational issues and by approximately percent of his practice was devoted to providing services for petitioners and their entities at that time and at mr deihl’s request mr hartmann relocated to an office on 24th street to be closer to the corporate headquarters with respect to the accounting function prior to about the to period petitioners had employed the services of an outside accounting firm referred to as duskin duskin apparently working principally with bernie duskin alleged to be a certified_public_accountant c p a mr duskin introduced mr deihl to martin d goltz recently arrived in arizona from illinois mr goltz had received from depaul university in chicago illinois a degree in accounting in and then a juris doctorate in mr goltz was licensed by the state of illinois as a c p a in about and maintained that license for approximately years he thereafter ceased to renew the license because he had not fulfilled continuing education requirements mr goltz similarly obtained a license to practice law from the state of illinois in or and he maintained the license until he was disbarred in or after being introduced to mr deihl mr goltz was engaged by mayor as an independent_contractor to perform part-time accounting and consulting work during or mr goltz was hired as a full-time_employee and provided with an office at the corporate headquarters where he displayed the various professional degrees and certificates pertaining to his career as a c p a and attorney in illinois by the first of the years in issue mr goltz served as the accountant and cfo for both mayor and karemor mr goltz prepared the original income_tax returns for petitioners mayor and karemor for and as the businesses grew throughout the years in issue mr goltz became overwhelmed with the volume of work an individual hired to assist him proved to be a poor fit for the companies and failed to relieve the burden the business and tax records were not computerized and were manually prepared mr goltz estimated substantially_all of the expense items including the inventory for both companies as he testified and it certainly wasn’t intentional but it was literally throwing numbers together to try to get the returns you know filed on time at some point during and apparently in conjunction with an investigation into whether to take one of his entities public mr deihl engaged the c p a firm donald r leo and company ltd to review financial materials and tax returns as problems came to light mr goltz was demoted from his position as cfo an individual named pam roeper was hired to succeed him in that role and mr leo was engaged to reconstruct financial records to create general ledgers and to prepare tax returns based thereon mr goltz stayed with the companies until late attempting to provide whatever assistance he could to mr leo between june of and april of mr leo prepared and filed on behalf of petitioners mayor and karemor amended returns for and and original and for petitioners only amended returns for opinion i preliminary matters a record generally as indicated by the recitation of issues at the outset of this opinion these cases principally concern petitioners’ entitlement through their s_corporations to deductions or offsets for a wide range of expenditures the notices of deficiency involved nearly a hundred adjustments and the parties are to be commended for substantially narrowing the categories that remain at issue nevertheless a few preliminary comments about the status of the record are in order despite the above-mentioned narrowing of the issues the categories that remain in dispute incorporate many dozens of discrete outlays the stipulated exhibits alone run well over a thousand pages yet as to a substantial portion of the individual items claimed petitioners failed to address the specific expenditures at trial or on brief petitioners’ testimony instead tended to be broad brushed and conclusory in approach there is no shortage of blanket testimony resorting to use of the word all in various contexts that the court is simply unwilling to countenance at face value hence from a substantiation standpoint the court is apparently expected in many instances to rely on nothing more than perhaps credit card statements and the characterizations reflected in the general ledgers offered by petitioners in this connection and as will become clearer in the discussion to follow the court observes that petitioners’ general ledger categories for expenditures seem to be vaguely defined overlapping random and self-serving for example the rhyme or reason for labeling what would appear to be similar outlays as incurred for training meetings and or conventions versus for promotion versus for meals and entertainment versus for marketing is left largely unilluminated additionally testimony regarding their preparation shows that the general ledgers are largely noncontemporaneous attempts at reconstruction of financial records without complete support in underlying primary documentation mr hartmann stated at trial and when donald leo was hired he looked at some of the tax returns that had been filed and apparently there was no supporting books_and_records that go with them mr leo was hired to create this general ledger for the years ’95 ’96 ’97 i believe he also did mr goltz’s testimony in explaining his role after the hiring of mr leo offers further details as follows a actually what i was doing was most of my time was spent working with the cpa that’s mr leo and his staff bringing the records up to snuff everything was done manually before okay there was no computer system in play and it was just an absolute disaster and i would get i would haul boxes and boxes of records and help with the inputting i wasn’t doing it but supplying information so that the records in essence could be reconstructed because they were a disaster q did you classify the data that was inputted or did the person just utilize the face of the check a the accounting people were classifying it and if they had questions i’d do my best to answer them or get the answer or if they needed invoices and they didn’t have them i would do my best to you know get them for them q what was the ultimate work product as a result of cpa don leo’s efforts with your assistance a there were statements issued for i’m not sure of the time frame my guess is ’95 maybe i’m wrong but i think maybe ’98 and after that i left and i don’t really know what took place but financial statements were being issued--were issued q okay was a general ledger prepared as a result of this effort a yes such testimony hardly instills a resounding confidence in the reliability of these documents furthermore even as to those items for which the record contains some form of invoice or receipt those documents in and of themselves and absent any additional explanation from petitioners are often insufficient to establish all requisites for the treatment claimed likewise for the particular expenditures that petitioners do touch on in the testimony offered their brief statements typically fall far short of addressing all pertinent requirements for allowance hence while the court has dealt with the record presented we are left with the overall impression that petitioners have chosen to bank on a rather haphazard big-picture almost all-or- nothing approach in lieu of the item-by-item documentation or detail we would have expected for issues of this nature b burden_of_proof against the foregoing backdrop the court addresses the parties’ contentions regarding burden_of_proof as a general_rule determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 may operate however in specified circumstances to place the burden on the commissioner sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews c penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title see also internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 regarding effective date sec_7491 is applicable here in that examination of petitioner’s and tax years began after date with respect to the deficiency determinations in dispute the operative rules are contained in sec_7491 petitioners make the assertion apparently for the first time on opening brief that the burden_of_proof as to factual issues shifts to respondent because petitioners have produced credible testimony and documents most especially regarding their reliance on cpa’s sic and an attorney the court however concludes a shift is not appropriate on this record for the reasons set forth below first as can be gleaned from the preceding discussion the court finds that petitioners have failed to introduce credible_evidence with respect to the majority of the individual expenditures in contention credible_evidence for purposes of sec_7491 is defined as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 such quality is lacking in much of what has been offered here nonetheless the court need not probe this matter in detail as to individual items because of the remaining considerations discussed next second even where credible_evidence is introduced the taxpayer must establish as a prerequisite to any shift under sec_7491 that he or she has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews h conf rept supra pincite c b pincite petitioners in their burden_of_proof argument make no attempt to address specifically whether they have satisfied these conditions and the record indicates that they have not since this is primarily a substantiation matter the ideas of credible_evidence and substantiation are to a significant extent intertwined and our comments above apply equally in this context in addition given the circumstances surrounding the noncontemporaneous reconstruction of records underlying the amounts claimed by petitioners in these cases and the lack of supporting invoices or receipts for a significant number of the outlays maintenance of all required records would also appear to be lacking full cooperation is likewise called into question where the record contains copies of information document requests from respondent highlighting items requested during the examination process and never supplied thus petitioners have not shown compliance with sec_7491 third this court has noted in earlier cases the potential impropriety of shifting the burden under sec_7491 where the taxpayers did not raise the issue prior to the briefing process e g menard inc v commissioner tcmemo_2004_ estate of aronson v commissioner tcmemo_2003_189 the rationale for this concern rests upon the possible prejudice to the commissioner’s ability to introduce evidence specifically directed toward cooperation during the audit period menard inc v commissioner supra estate of aronson v commissioner supra with respect to the accuracy-related_penalty the commissioner satisfies the sec_7491 burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id because as will be more fully detailed infra respondent has introduced sufficient evidence to render the sec_6662 penalty at least facially applicable the burden rests on petitioners to show why it should not be applied c evidentiary issue at trial petitioners sought to introduce into evidence a 20-minute videotape mr deihl explained that videos were taken of conventions training sessions and other karemor events clips from the collection of tapes so generated were then used to create the 20-minute summary video offered at trial respondent objected to admission of the video based on rule sec_401 sec_901 sec_1001 sec_1002 and of the federal rules of evidence which rules address relevance authentication the requirement of original recordings and use of summaries the court reserved ruling on the tape’s admissibility and took the matter under advisement having had an opportunity to review the totality of the record in light of the specific issues presented by these cases the court believes respondent’s concerns as to relevancy are well taken rule of the federal rules of evidence defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence mr deihl stated that the video tape depicted actions at the conventions the entertainers the arrivals the pomp and circumstances the pageantry the gowns worn counsel for petitioners expressed the proffer as follows it is offered as for illustrative purposes as to what happened with respect to the training sessions what’s going on at the house the hoopla the hype the conventions the costumes the whole flavor of what this gentlemen has created with karemor and that can be illustrated by photos which we’ll move to next but the photos don’t show the excitement in the air like a video does initially mr deihl testified that only recordings from and were used in creating the videotape however after similar assertions with respect to the years depicted in various photographs were shown on voir dire to be unreliable counsel reproffered the videotape on the more general basis of showing how karemor operated over the time frame of ’93 through early ’99 on this basis the court is not convinced that the videotape would make any fact of consequence to the resolution of these cases more probable the record is already replete with generalized evidence attesting to how petitioners ran a successful multilevel marketing enterprise complete with hype pageantry and prizes as well as a glamorous residence and wardrobe to fit the part the court as demonstrated in our findings_of_fact does not doubt that petitioners’ business model successfully used these strategies to instill enthusiasm in the distributors nonetheless facts of consequence to the outcome of this proceeding are those which would establish that petitioners have met the substantiation and other requisites for the deduction of each of the particular expenditures made in and the videotape by its nature would not even connect any individual outlay reflected in petitioners’ ledgers credit card statements etc to any specific business function during the years in issue since the tape purports to cover only a general modus operandi from through nor would it afford the court a rational foundation for example to estimate the percentage of business versus personal_use for a given type of expense since the tape purports to show only business events the court cannot conclude that the video conforms to the definition of relevant evidence in rule of the federal rules of evidence furthermore even assuming that the videotape could clear the relevancy hurdle the evidence would properly be excluded under rule of the federal rules of evidence which reads although relevant evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice confusion of the issues or misleading the jury or by considerations of undue delay waste of time or needless presentation of cumulative evidence as indicated in the preceding discussion the tape would be needlessly cumulative on this record respondent did not object to admission of the photographs offered by petitioners as generally showing petitioners’ promotional activities including conventions training and parties from to thus the court has a visual representation of petitioners’ operations there is likewise no shortage of generalized verbal descriptions regarding how petitioners ran their operations motivated distributors gave away prizes created a lifestyle to envy and so on the generalized summary videotape would therefore add nothing material to the evidence before the court the court shall exclude the videotape on grounds of relevancy or cumulation and need not reach the additional bases for exclusion argued by respondent ii s_corporation expenditure deductions the expenditures of mayor and karemor at issue in this proceeding were categorized first in general ledgers and then correspondingly in relevant tax returns notices of deficiency stipulations and briefs as pertaining to capitalized business improvements landscaping security training meetings and or conventions promotion suspense marketing or meals and entertainment as alluded to previously and as will be further elucidated infra in text some of these classifications are ambiguous at best and do not lend themselves to analysis of pertinent issues accordingly for purposes of discussion herein the court will employ the following groupings amortization of residence improvements landscaping security clubs entertainment gifts awards or cash clothing equipment and furnishings contributions and promotion or marketing a general rules deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation that supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 in addition to the general business_expense deduction rule_of sec_162 sec_167 authorizes as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_167 when applying sec_162 and sec_167 in the context of particular items of property the following general framework has emerged through caselaw under either section the initial question is whether ownership and maintenance of the property is related primarily to business or to personal purposes 55_tc_94 and cases cited thereat see also eg richardson v commissioner tcmemo_1996_368 griffith v commissioner tcmemo_1988_445 the answer to this question determines which of three approaches is appropriate if acquisition and maintenance of the property is primarily associated with profit-motivated purposes and any personal_use is distinctly secondary and incidental_expenses and depreciation are deductible if acquisition and maintenance is motivated primarily by personal considerations deductions are disallowed and if substantial business and personal motives exist allocation becomes necessary 275_f2d_578 7th cir affg tcmemo_1958_104 intl artists ltd v commissioner supra pincite richardson v commissioner supra griffith v commissioner supra kenerly v commissioner tcmemo_1984_117 where the property in question is residential in character a further limitation with potential bearing on business-related deductions claimed under sec_162 or sec_167 is contained in sec_280a effective for tax years beginning after that statute reads in part sec_280a disallowance of certain expenses in connection with business use of home rental of vacations homes etc a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence c exceptions for certain business or rental use limitations on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer certain storage use -- rental use -- b amortization of residence improvements the parties stipulated as follows karemor expended monies for lavish improvements to petitioners’ personal_residence based upon those expenditures karemor claimed amortized expenses respondent does not dispute the amounts claimed but disputes the deductibility petitioners seek deductions of dollar_figure for dollar_figure for and dollar_figure for both petitioners and respondent devote extensive discussion on brief to whether the expenditures by karemor for improvements satisfy the threshold business_purpose criterion pertinent to deductibility under either sec_162 or sec_167 respondent argues that the amounts were not expended for ordinary and necessary business purposes while petitioners contend that creation of a trophy house generates an ordinary and necessary business_expense akin to an outlay for marketing promotion or advertising respondent then goes on to argue that additionally the standards for deductibility under sec_280a must be met but are not on these facts petitioners in contrast maintain that sec_280a does not apply their position is respondent’s reliance on sec_280a is misplaced for the simple reason that that section deals with ‘use of a dwelling ’ meaning use of a dwelling as a facility not use of a dwelling as a trophy house aka billboard in lieu of money spent for highway billboard or other media purchases such as radio t v and newsprint because the court concludes that sec_280a is applicable to petitioners’ situation and that petitioners fail to meet the requirements imposed therein we find it unnecessary to probe further the intricacies of sec_162 and sec_167 even assuming arguendo that the improvements could be considered sufficiently business-related in a multilevel marketing enterprise such as petitioners’ to support deductibility under sec_162 or sec_167 sec_280a precludes allowance the test of sec_280a states the following general_rule except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the plain language thus mandates that if a dwelling_unit is used as a residence no deduction is permitted for purposes of this rule dwelling_unit is defined in sec_280a to include a house and all structures or other_property appurtenant to such dwelling_unit the only exception is for such a unit used exclusively as a hotel motel inn or similar establishment sec_280a use as residence is likewise a defined term to wit a dwelling_unit is used as a residence if it is used for personal purposes during the taxable_year for a number of days in excess of the greater of days or percent of the days it is rented at fair value sec_280a personal_use in turn is deemed to have been made of a dwelling_unit for a day if it is used for any part of the day for personal purposes by the taxpayer or a family_member sec_280a in the case of an s_corporation the foregoing rules are applied by substituting ‘any shareholder of the s corporation’ for ‘the taxpayer’ sec_280a given these definitions petitioners’ semantic argument on this issue devolves into mere sophistry there is no doubt that the property pincite east foothill drive is a house the property was remodeled to become more grandiose but it still included a living room dining room family room bedrooms bathrooms etc petitioners slept there ate there and had free access to all areas of the home gardens and amenities such as the pool their grandchildren visited and could go anywhere they pleased petitioners entertained guests other than distributors at the property accordingly east foothill drive was a dwelling_unit used by petitioners as a residence within the meaning of sec_280a because sec_280a applies no deduction is allowed under this chapter unless one of the enumerated exceptions is satisfied this chapter refers to chapter normal taxes and surtaxes of the internal_revenue_code and includes both sec_162 and sec_167 which are contained in part vi of subchapter_b of chapter petitioners’ apparent suggestion that they can avoid the strictures of sec_280a by meeting the requisites of sec_162 or sec_167 and their reliance on cases involving tax years prior to the enactment of sec_280a are unfounded as this court has explained sec_280a was added to the internal_revenue_code by the tax reform act of to provide definitive rules relating to deductions for expenses attributable to the business use of homes s rept 1976_3_cb_807 prior to the enactment of sec_280a this court had allowed a deduction for an office in an employee’s residence on the grounds that the maintenance of such office was appropriate and helpful under the circumstances congress felt that clear-cut rules governing deductibility were needed because of the administrative burdens which resulted from requiring taxpayers to substantiate the business element of what is normally a personal item ie maintenance of a residence additionally there was the concern that under the standards adopted by some courts particularly this court those which were otherwise personal expenses were being allowed as deductions 74_tc_105 fn refs omitted cases pertaining to taxable years subsequent to the effective date of sec_280a have enforced the statute in the context of both claimed expenses and depreciation for instance in griffith v commissioner tcmemo_1988_445 the taxpayer claimed business_expenses and depreciation with respect to his residence for tax years both before and after sec_280a’s enactment for and the court applied the standards set forth in 55_tc_94 and advocated by petitioners here but then noted that sec_280a would preclude an allocation between business and personal_use for through without a showing of exclusive business use of a portion of the home griffith v commissioner supra similarly addressing tax years through the court in hefti v commissioner tcmemo_1988_22 affd without published opinion 894_f2d_1340 8th cir discussed the legislative_history and observed that any personal_use of a room or segregated area will preclude its use in computing depreciation or other allocable expenditures on a related point petitioners’ contention that the deductions at issue should be allowed notwithstanding sec_280a because the house functions as a trophy house or billboard and could be characterized as marketing promotion or advertising is essentially a claim that the applicability of sec_280a should turn on the type of business use to which the otherwise residential property is put this position has been rejected in words that ring true here sec_280a provides a broad general_rule requiring disallowance of deductions attributable to the business use of a personal_residence irrespective of the type or form of business use it is true that the potential for abuse in this area was typified by the situation where a taxpayer would make a dubious claim for a home_office deduction unfortunately for the petitioners here the words of the law which congress passed are straightforward and much broader in their applicability--sufficiently broad as to catch petitioners in their net we are not therefore at liberty to bend the law much as we may sympathize with petitioner’s position baie v commissioner supra pincite emphasis added as regards exceptions under sec_280a the record does not show and indeed petitioners have never claimed that any are met here no portion of the residence was used exclusively for business hence neither petitioners nor any of their related entities are entitled to deductions for the capitalized residence improvements petitioners state on brief never have petitioners claimed that a their home was a place of business or b that use by distributors was exclusive c landscaping petitioners seek to deduct under sec_162 as business_expenses of mayor and karemor charges for landscaping and related maintenance portions of the amounts claimed have been allowed or conceded by respondent in support of these deductions the record contains principally a number of handwritten invoices from and copies of checks made payable to audelio rios also known as delio rios many of the invoices provide few details as to the work performed and what notations are included frequently appear to be written in spanish at trial mr deihl and mr hartmann testified that mr rios performed landscaping and maintenance for the corporate property on 24th street for petitioners’ residence and for the residence of joe ii which was located on mountainview drive certain of the invoices also contain references to biol dihol or casas or houses and respondent argues that mr rios provided services at bill’s residence as well to the extent that the expenditures were incurred for landscaping and maintenance on the residential premises of petitioners and either of their two sons any deductions are precluded by sec_280a for reasons essentially identical to those just discussed in connection with the improvements to petitioners’ home the definition of dwelling_unit for purposes of sec_280a includes other_property appurtenant to such dwelling_unit sec_280a no portion of petitioners’ dwelling was used exclusively for business and the record is devoid of any showing of business use of the home of either son consequently no deduction for landscaping attributable to these properties is allowable with respect to the corporate premises landscaping and maintenance_costs would generally be deductible under sec_162 it is further undisputed that mayor and karemor incurred such expenses for the 24th street property the difficulty arises in that the record provides no link between the business_premises and the particular payments reflected in the general ledgers and invoices beyond what has already been allowed or conceded by respondent moreover the evidence is not sufficient to permit any reasonable estimate or allocation under the principles of cohan v commissioner f 2d pincite when questioned at trial mr deihl and mr hartmann attributed percent of the landscaping costs to the corporate property and percent to the residential properties however in the date general ledgers for mayor and karemor a 60-percent business versus 40-percent personal allocation was used for the adjusting journal entries no attempt has been made to explain the change in position but the shift does suggest a degree of arbitrariness in the figures mr deihl also testified to approximate acreage of for the corporate property about for his home and about an acre acre plus for joe ii’s residence however no documentary_evidence corroborates these numbers and square footage in any event would seem to be a poor basis for allocation when the scope of landscaping is likely to differ markedly between a showplace home and more prosaic commercial real_estate furthermore to the extent that any references to a particular property can be gleaned from the invoices these would appear to be weighted toward the residential premises the law therefore does not countenance any further deduction for maintenance and landscaping d security the disputed security services were provided by michael reed and his subcontractors by capital guard patrol inc and by arizona protection agency invoices in the record show that security services were provided by these entities at both the corporate property on 24th street and at petitioners’ personal_residence on foothill drive protection was also provided to members of the deihl family when traveling although invoices were occasionally addressed to karemor the disputed security services were paid and deducted by mayor during and in the claimed amounts of dollar_figure and dollar_figure respectively costs of security at the corporate property are deductible as a business_expense under sec_162 on audit after extensive review of documentation respondent allowed deductions on this basis of dollar_figure in and dollar_figure in that the record reasonably permitted to be identified and allocated to the corporate property respondent later stipulated the concession of an additional dollar_figure for the nature of which has not been further explained petitioners do not directly allude to any particular charges disallowed that were in fact attributable to the corporate premises and not so characterized by respondent however as detailed below in connection with our investigation of petitioners’ complaint regarding security on a trip to puerto rico the court has concluded that an additional deduction for security on the corporate premises is appropriate costs of securing residential property are generally nondeductible under sec_280a for the reasons previously discussed in conjunction with petitioners’ claims regarding capitalized improvements and landscaping mr deihl testified that security services were utilized at petitioners’ home only during the latter part of and early but this testimony is patently contrary to the documentary_evidence invoices explicitly show charges for security at the house into at least march of and the record lacks substantiation or explanation for a number of expenditures beyond that date mr deihl’s assertion that security expenses were to percent business in nature and only to percent personal is likewise in direct conflict with the respective charges shown for the foothill drive and 24th street properties in the proffered invoices thus what testimony was offered concerning the proportion of security costs attributable to the residence has proven unreliable nor have petitioners suggested grounds on which any particular expenses disallowed as potentially residential should not be subject_to the proscriptions of sec_280a regarding costs for security while traveling mr deihl testified that guards secured merchandise at conventions but also protected family members particularly children by acting as a buffer between them and the distributors and by escorting them amongst the various rooms etc petitioners’ sole and entire argument on brief addressing security is as follows we find that respondent disallowed almost dollar_figure in security expense with respect to security guards during a trip to puerto rico in february of for petitioners’ training petitioners testified about the need for security during their business trips the referenced outlay is evidenced by an invoice from michael reed dated date showing three charges the first is dollar_figure for hours at the stated rate of dollar_figure per hour on through at the location post next listed is dollar_figure for tony jennifer and karlas on ep trip to p rico on through at the rate of dollar_figure per guard per day third is dollar_figure for hours at the rate of dollar_figure per hour on through at the location post respondent allowed dollar_figure of the dollar_figure total amount as a deduction and disallowed the remaining dollar_figure other invoices from michael reed contained in the record show locations house and plant indicating a practice of billing based on these two categories in examination of the above-described and less definitive invoice it appears that respondent absent further explanation from petitioners may arbitrarily have allowed the lesser charge nonetheless on the basis of an invoice for the previous 2-week period which as corrected shows an identical hour and hour split for locations house and plant respectively the court is willing to allow petitioners an additional dollar_figure in security expenses dollar_figure - dollar_figure as attributable to the corporate property as to the costs incurred for security while traveling mr deihl’s testimony convinces us that while a portion may represent legitimate business_expenses many are far more the court notes that with respect to the only other 2-week periods in for which invoices are in the record the documents fail to support a similar allocation either because all charges are characterized as attributable to house or because the two locations are listed without specifying the hours or the charges for a particular location personal in nature again however the record provides no guide for any reasonable estimation under cohan v commissioner f 2d pincite therefore given the state of the record7 and petitioners’ lack of any explanation or further argument the court is not in a position to conclude that respondent’s allocations with the limited exception discussed above are other than generally reasonable and supported by the available documents e clubs one of the many subsets of expenditures deducted by petitioners under the category referred to as training meetings and or conventions is outlays to arizona club to gardiner’s resort on camelback also referred to as gardiner’s tennis ranch and to gainey ranch golf club mr deihl testified that the arizona club is a private social_club charging membership fees with restaurant banquet and catering facilities he stated that petitioners used the arizona club for events such as business luncheons and training meetings they also utilized the catering services for outside parties at their home additionally mr deihl testified that the family made personal_use of the club for events including holiday functions and as an additional observation we point out that at least dollar_figure deducted as a security expense is highly suspect in that invoices show the amount was charged to provide band music and three carolers at a christmas party children’s parties he estimated that to percent of the use was for business purposes and that to percent was for pleasure or personal purposes gardiner’s resort according to mr deihl is a private tennis club where petitioners hosted certain smaller karemor meetings and events it was mr deihl’s testimony that all use of gardiner’s resort was business rather than personal in nature as regards gainey ranch golf club petitioners offered no mention of this facility either at trial or on brief the record contains a number of invoices from each of these clubs and the descriptions of the charges thereon typically fall into one of three general categories the majority of the descriptions include one or more words indicating food or drink services or tips in connection therewith such as restaurant dinner lunch food bev wine bar banquet caterout tip etc a smaller number of the descriptions indicate equipment rentals requested services or labor in connection with catered events the remaining descriptions principally comprise membership dues finance_charges late fees or contributions to an employee christmas fund as previously indicated sec_274 imposes limitations on expenses relating to entertainment and associated facilities beyond the general business_purpose criterion of sec_162 sec_274 reads as follows sec_274 disallowance of certain entertainment etc expenses a entertainment amusement or recreation -- in general --no deduction otherwise allowable under this chapter shall be allowed for any item-- a activity --with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to or in the case of an item directly preceding or following a substantial_and_bona_fide_business_discussion including business meetings at a convention or otherwise that such item was associated with the active_conduct of the taxpayer’s trade_or_business or b facility --with respect to a facility used in connection with an activity referred to in subparagraph a in the case of an item described in subparagraph a the deduction shall in no event exceed the portion of such item which meets the requirements of subparagraph a special rules --for purposes of applying paragraph -- a dues or fees to any social athletic or sporting club or organization shall be treated as items with respect to facilities b an activity described in sec_212 shall be treated as a trade_or_business c in the case of a club paragraph b shall apply unless the taxpayer establishes that the facility was used primarily for the furtherance of the taxpayer’s trade_or_business and that the item was directly related to the active_conduct of such trade_or_business denial of deduction for club_dues -- notwithstanding the preceding provisions of this subsection no deduction shall be allowed under this chapter for amounts paid_or_incurred for membership in any club organized for business pleasure recreation or other social purpose regulations further define entertainment as any activity which is of a type generally considered to constitute entertainment amusement or recreation such as entertaining at night clubs cocktail lounges theaters country clubs golf and athletic clubs sporting events and on hunting fishing vacation and similar trips sec_1_274-2 income_tax regs and explain an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of this section and sec_274 regardless of whether the expenditure can also be described otherwise and even though the expenditure relates to the taxpayer alone this objective test precludes arguments such as that entertainment means only entertainment of others or that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations sec_1_274-2 income_tax regs turning to the situation before us the court is satisfied that the arizona club gardiner’s resort and gainey ranch golf club are clubs within the meaning of the above-quoted statute and regulations sec_274 operates as a complete and outright ban on any deduction for club membership dues pursuant to regulations this rule applies to membership in any club organized for business pleasure recreation or other social purpose which definition includes but is not limited to country clubs golf and athletic clubs airline clubs hotel clubs and clubs operated to provide meals under circumstances generally considered to be conducive to business_discussion sec_1_274-2 income_tax regs membership dues and related charges paid to the arizona club gardiner’s resort and gainey ranch are therefore nondeductible with respect to other_amounts paid to clubs legislative_history accompanying passage of sec_274 in after stressing the blanket disallowance for club_dues states specific business_expenses eg meals incurred at a club are deductible only to the extent they otherwise satisfy the standards for deductibility h conf rept pincite 1993_3_cb_393 here the record fails to show that the payments made to the arizona club gardiner’s resort and gainey ranch do so petitioners claimed expenses under the characterization of training meetings and or conventions but have offered insufficient evidence to connect any of the expenditures to a particular business outing or function generalized testimony and unsupported estimates regarding business use constrain us to rely on the invoices themselves these invoices indicate meal and entertainment expenditures subject_to a number of restrictions under sec_274 and petitioners have not shown otherwise even leaving aside potentially applicable limitations under sec_274 and n it is enough to note that petitioners have in any event failed to substantiate the expenditures pursuant to the exacting strictures of sec_274 f entertainment with respect to various other specific expenditures claimed either under training meetings and or conventions or under promotion petitioners offered testimony suggesting a connection to activities or functions of a nature generally thought to pertain to entertainment although petitioners deducted these amounts as expenses for training meetings and or conventions or for promotion they once again failed to offer any evidence that would link the costs to any particular business function or event or would show that the standards of sec_274 should not apply as noted in our preliminary remarks with respect to a substantial portion of the items deducted as expenses for training meetings and or conventions or for promotion petitioners failed to address the specific expenditures at trial or on brief it is here in particular that the court is unwilling to rely on the self-serving characterizations used in the general ledgers or mere credit card charge statements which standing alone do little to establish even a threshold business_purpose we are equally unwilling to credit petitioners’ blanket assertion that all charges to their company card were properly business related such a position simply is not credible on the record presented more than dollar_figure was reported as paid to aramark sports entertainment in june of but no invoices or bills are contained in the record the sole testimony regarding these amounts was the following statement by mrs deihl i believe those are entertainers that we hired because we used to for the conventions and different events that went on we would hire dancers and magicians and all sort of entertainers similarly mrs deihl testified as to payments to arizona arts chorale in march of deducted by karemor arizona arts chorale i believe is a local chorus or singing group which was hired to entertain distributors for business events while the court has little doubt that petitioners did employ various entertainers in conjunction with business functions this generalized testimony is insufficient to establish the deductibility of any particular outlay for purposes of either sec_162 or sec_274 a like problem exists with respect to payments to affairs unlimited in the amount of dollar_figure made in september of and deducted by karemor and in the amount of dollar_figure made in november of and deducted by mayor the sole explanation in the record is they’re a staging company they set up sets and decor for parties the court was not provided with evidence or facts about the nature of any specific parties that would support deductibility of these items in at least two instances petitioners apparently attempted to deduct tickets purchased to entertainment events produced by third parties an expenditure labeled ticket sales for asu gammage in october of was deducted by karemor under the training meetings and or conventions category and mrs deihl testified i do know i do vaguely recall the fact that we took quite a few distributors during one of the meetings or conventions that was here to gammage for a program i don’t remember what the program is petitioners also claimed a dollar_figure deduction through karemor for tickets to one or more arizona diamondbacks baseball games they characterized this expense as one for meals and entertainment but offered no evidence or argument at trial or on brief both of these items would seem to be classic sec_274 scenarios but the documentation is patently insufficient to validate any deductions g gifts awards or cash in the course of the multilevel marketing enterprise petitioners through mayor and karemor gave away principally to distributors substantial quantities of cash and merchandise these items were generally intended to serve a motivational purpose generating incentive and excitement in some instances random cash awards presumably served an additional purpose of encouraging distributors to attend business program presentations concerning the deductibility of such items the parties focused their discussion and arguments at trial and on brief on the following categories cash items purchased at neiman marcus items purchased at landmark jewelers ltd other than rolex watches rolex watches items purchased at saba’s western wear and boss day planners as relevant here the proper standard for determining the deductibility of the various items given away by petitioners’ corporations depends upon which of two broad characterizations is applicable to each item see eg dobbe v commissioner tcmemo_2000_330 affd 61_fedappx_348 9th cir jordan v commissioner tcmemo_1991_50 mccue v commissioner tcmemo_1983_580 st john v commissioner tcmemo_1970_238 deductions for business_gifts within the meaning of sec_274 are flatly disallowed to the extent that the expense for gifts to a particular individual exceeds dollar_figure for the taxable_year sec_274 sec_1_274-3 income_tax regs the term gift_for purposes of this section is defined as any item excludable from gross_income of the recipient under sec_102 which is not excludable from his gross_income under any other due to the abbreviations and other simplification used in many of the documents in the record the precise name of various of the establishments at which claimed expenditures were incurred is unclear the court therefore has sought merely to enable a reasonable identification of the vendors based on available information in the record provision of chapter of the internal_revenue_code sec_274 sec_1_274-3 income_tax regs a gift in this statutory sense in turn proceeds from a ‘detached and disinterested generosity’ 363_us_278 quoting 351_us_243 see also dobbe v commissioner supra such business_gifts not in excess of dollar_figure are deductible to the extent that the strict substantiation rules of sec_274 are satisfied in contrast expenditures_for transfers made in recognition of past services or as an incentive for future performance have been permitted as deductions under sec_162 on grounds that they involve compensation includable in the gross_income of the recipient see eg dobbe v commissioner supra mccue v commissioner supra st john v commissioner supra prizes_and_awards to sales personnel have been placed in this category see eg dobbe v commissioner supra jordan v commissioner supra mccue v commissioner supra concerning the cash mr hartmann and mr deihl testified with regard to petitioners’ practices in giving away cash at distributor conventions they refer to a convention event known as make joe pay time when mr deihl would hand out cash prizes_or_awards ranging from approximately dollar_figure up to dollar_figure mr deihl also mentioned gimmicks such as taping dollar_figure bills under chair seats for random recipients based on this testimony the court is satisfied that petitioners did use cash as an incentive or award to motivate distributors and these sums would conceivably be deductible under sec_162 as payments for past or future services respondent likewise apparently accepted this view and accordingly allowed a deduction for cash that petitioners were able through documentary_evidence to show was employed in such a mannerdollar_figure specifically petitioners provided one convention agenda listing giveaways of dollar_figure and respondent permitted a deduction for that amount for a greater deduction petitioners rely on the categorical statement that all cash claimed by petitioners as a training meetings and or convention expense or as a promotion expense was absolutely not used for personal purposes however without more corroboration the court cannot credit such a blanket assertion and is left without a basis for estimate furthermore regarding diversions such as the random taping of smaller bills under chairs the underlying motive would appear to be more disinterested than compensatory petitioners would have no idea what attendee would select a particular seat and that individual could be a child or an accompanying friend or family_member as to whom any compensatory rationale would be a respondent also permitted mayor deduction in of claimed cash amounts that the record established were used to pay in cash specific service providers employed for business purposes petitioners have not alleged comparable facts with respect to any further cash amounts far greater stretch hence these amounts would appear to be business_gifts subject_to the strictures of sec_274 and not substantiated as required therein with respect to purchases made at neiman marcus mr deihl testified we purchased items there and gifts for all the advisory boards and for the crowns at all the conventions and things of that nature we also purchased the--some christmas gifts for the employees from neiman marcus every year he offered additional details in the following colloquy on direct examination q a q a for what purpose did you use neiman marcus what kinds of purchases well it would be three separate things one would be gifts from their gift gallery to the individuals stop there gift from their gift gallery to be used as gifts or to be used as rewards to be used as the purchase could be either one for rewards or gifts i cannot determine what that is from there but they also supplied some of the gowns for the ladies in question that would come from neiman marcus also q to your knowledge any personal expenditures i should say expenditures in neiman marcus for personal_use without looking at the documents just a general question mr deihl just a general question a well most of the time when we did things at neiman marcus on behalf of the company we used the company’s credit card an american express card in private uses we’d use our neiman marcus charge card which is a separate structure entirely the testimony pertaining to landmark jewelers was similar in that mr deihl indicated that purchases were made at the jewelry store for both promotional rewards and actual gifts he further stated that he did not recall making any personal purchase at landmark jewelers during the years in issue although mrs deihl admitted that personal items had been bought at landmark jewelers in earlier years likewise mr deihl testified to having purchased at saba’s little cowboy boot trinkets to give away to convention participants however he also conceded that he made personal clothing purchases at saba’s as well hence as to each of the foregoing establishments the record supports that purchases falling into more than one of the various categories that affect deductibility ie compensatory awards business_gifts and personal items were made some charges are therefore potentially allowable under sec_162 alone others are limited by sec_274 and still others are nondeductible under sec_262 yet the record is insufficient for the court to differentiate and separate the actual charges claimed into the appropriate categories petitioners generally chose not to offer item-by-item explanations and with the in one instance mr deihl was questioned at trial about a particular invoice item from landmark jewelers namely a dollar_figure sapphire diamond and platinum ring his response was sapphire is one of the achievement levels that we have in the continued multiple possibilities that exist including a category mandating strict substantiation under sec_274 the court is in no position to guess as regards rolex watches mr deihl testified concerning how these items were given away as prizes at conventions to top- performing distributors the court is satisfied that petitioners did in fact give away rolexes as compensatory awards potentially deductible under sec_162 the documentary record includes two charges specifically identified as for rolex watches made at landmark jewelers in may and september of however only as to the september purchase does the record offer any evidence that could tend to corroborate that the particular watch was employed as a prize at a convention in the manner suggested based on the agenda for the karemor convention held in the fall of the court would be willing to find that a dollar_figure business_expense for a rolex watch had been substantiated and would be allowable were it not for the consideration discussed in the following paragraph otherwise no sufficient evidence was presented and the possibility of personal_use was also addressed only by uncorroborated testimony that no rolex watches were bought for family members continued organization but as i sit here at this point in time i don’t remember how this was done or whether it was done for women of karemor or something of that nature such testimony only underscores the shortcomings of the record in these cases an additional problem was highlighted in the testimony which problem applies to the rolex watches as well as to the other alleged incentive awards to wit the record leaves substantial uncertainty surrounding the issuance of forms miscellaneous income to the distributors mr deihl on several occasions made statements to the effect that everybody in the company received a that would have included any cash or rolexes or any other prizes that they won to my knowledge along with all their commissions and everything else they’ve earned on this point the court observes that petitioners’ entities claimed substantial deductions under the category commissions separate and apart from the deductions in dispute in these proceedings no attempt has been made to elucidate us as to how the commission deductions were computed vis-a-vis the amounts assertedly reported on forms and the amounts claimed for the various incentive awards under training meetings and or conventions under promotion or under suspense as a result the record is ambiguous as to how the amounts deducted as commissions were determined and whether there exists any potential for a double deduction if additional_amounts were to be allowed for incentive awards for all of the reasons discussed above the state of the record renders it inappropriate to permit any further deduction for the motivational giveaways the final type of giveaway addressed by the parties was separately discussed on brief and appears to have been given principally for purposes other than motivation concerning the boss day planners mr deihl testified as a new distributor came on board he received a day planner which also contained all the policies and procedures of karemor and the code of ethics that they were to follow and what was dismissible and where we could terminate even the independent distributor for immoral acts or things of that nature the record contains copies of checks payable to boss day planners all dated which total dollar_figure petitioners through karemor claimed dollar_figure of this expenditure as a deduction for marketing in on brief respondent concedes that a valid business_purpose supported the outlay to boss planners but maintains that the charges were contested in and not paid until referencing the checks just described respondent states each check is dated after date the date of settlement of the dispute between petitioners and boss day planners petitioners’ response to this argument consisting in its entirety of two sentences is as follows as to the boss planners marketing expense respondent recognizes opening brief p that the payments were made but not until after date however is a closed_year and thus the deduction should be permitted for petitioners apparently do not contest the underlying facts upon which respondent’s argument relies but instead offer without further explanation or support what would seem to be a novel legal theory sec_461 provides general rules with respect to the proper year for taking deductions which in turn rest in part on the taxpayer’s method_of_accounting under sec_446 an accrual_method taxpayer such as karemor and mayor in these cases is typically entitled to a deduction in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1 c ii a a i income_tax regs see sec_461 the first prong of the above test requires the existence of the liability to be fixed and noncontingent 84_tc_969 the second prong addresses amount and the interaction of these two requirements is illustrated by regulation while no liability shall be taken into account before economic_performance and all of the events that fix the liability have occurred the fact that the exact amount of the liability cannot be determined does not prevent a taxpayer from taking into account that portion of the amount of the liability which can be computed with reasonable accuracy within the taxable_year for example a renders services to b during the taxable_year for which a charges dollar_figure b admits a liability to a for dollar_figure but contests the remainder b may take into account only dollar_figure as an expense for the taxable_year in which the services were rendered sec_1 a ii income_tax regs thirdly economic_performance generally occurs in connection with the provision of services or property as the services or property is provided sec_461 sec_1_461-4 income_tax regs an exception to this rule under which economic_performance is deemed to occur only when payment is made applies in specified circumstances where the liability to make payments arises inter alia out of a breach of contract sec_1 g income_tax regs here the record lacks any specific information with regard to the nature of the underlying dispute and settlement with boss day planners consequently the court is unable to ascertain whether any much less all of the three requirements for accrual have been satisfied we are faced with a situation where petitioners do not dispute that they contested at least a portion of the charges attendant to the boss day planners transaction in they have not established any particular amount as to which they had agreed by the end of the taxable_year and they made no payments during the taxable_year the court cannot countenance a deduction in these circumstances h clothing among the expenditures claimed by petitioners under the categories of training meetings and or conventions or of promotion were a number of charges incurred at establishments such a capriccio’s apparel battaglia shop saba’s western wear bardelli apparel cuzzens forum danese creations andrelani and neiman marcus the sole documentary_evidence for the majority of these expenditures consists of credit card statements showing if anything a one- or two-word explanation such as apparel accessories only for purchases at neiman marcus do we have any appreciable number of invoices petitioners did not testify specifically as to any of these charges but did offer generalized statements about their purchases at these establishments mr deihl stated that capriccio’s apparel was a women’s fashion store where mrs deihl and other women of the family would purchase gowns to be worn on a one-time basis he likewise explained that battaglia shop was a highend men’s and women’s clothing store where purchases for business purposes were made his testimony about saba’s previously alluded to admitted that both business and personal purchases were made at the western wear shop petitioners’ position on and rationale for the deductibility of such items was expounded in the following testimony q and describe for the court your method of operation with respect to wardrobe or costume for those in your company participating at the conventions a well if you’re going to give the appearance of affluence you have to be capable of looking the part and obviously wearing a different suit between the morning session and the evening session has bearing on it more so with the women as i said earlier we worked the tables both my sons and their wives and my wife we would visit all big_number people we would talk to all five shake hands with them turn around and they would have met all three of the families during that last night at that last time so it would be imperative that the gowns worn by the girls especially could not be the same ones that they had on at an earlier function because they were always a constant reference at the tables by the distributors saying what a beautiful gown isn’t that gorgeous it was obviously over the top type dress i mean you couldn’t wear it to the grocery store or the gym or anything but it was done on purpose so that all the children and everybody else had matching outfits on and it just generated the enthusiasm backwards from them that they wanted to be and participate the wardrobe we’re talking about that was paid for by the companies a yes and what was the policy as to whether the women could wear the dress more than once no the dress once the dress had been seen it could not be seen again q and then what happened to the dress they all went to charity or were just given away to third parties q and what rule if any with respect to the men q q a a a the men was a little bit easier because most of the time they would just have to have tuxedos our requirement on the men was that they just couldn’t--you can’t just walk into and buy a tuxedo at men’s wearhouse and expect somebody to say gee that’s a great looking piece of garment it’s how it’s tailored and how it fits that has more intensity to it q what was the rule with respect to the men as to whether they were to wear the clothing purchased by the company for reasons other than company purposes a there was a six month rule they had to rotate suits or tuxes clothing at least they couldn’t wear the same tie and pushout or anything else like that and the suit had to be rotated out so that nobody saw them and they could say hey you were there in that suit yesterday or the day before q what was the rule if any with respect to whether the men could wear the clothing other than for a company function a it was never stated as such but nobody did it only because you were always overdressed whenever you went into something i mean when you--the exact same tie and shirt and went with the exact same suit so it was a perfect fit and appearance now you may have six different ties and shirts for that suit but you know if you walked down the street in it you would almost look like a model walking around the test for the deductibility of clothing costs as ordinary and necessary business_expenses under sec_162 rests on three criteria the clothing must be required or essential in the taxpayer’s employment not suitable for general or personal wear and not so worn 74_tc_1266 30_tc_757 bernardo v commissioner tcmemo_2004_199 in applying the second prong some cases have reflected a subjective gloss while others have taken an objective approach for instance as this court recently explained the subjective test applied by this court in 30_tc_757 not suited for her private and personal wear has been specifically rejected by the court_of_appeals for the fifth circuit in favor of an objective test which denies a business_expense deduction for the cost of clothing that is generally accepted for ordinary street wear ie for ordinary street wear by people generally rather than by the taxpayer specifically 628_f2d_467 5th cir revg tcmemo_1979_311 bernardo v commissioner supra we further noted that the objective test casts a wider net id here petitioners cite yeomans v commissioner supra while respondent points to pevsner v commissioner supra however the difference in approaches is immaterial in that petitioners have not established that they met either test a substantial majority of the outfits revealed in photographs introduced by petitioners of various events and conventions albeit often formal are tasteful and would not be out of place in a myriad of business or social settings where participants are expected to dress up although a few of the ensembles do trend toward the costume appellation that petitioners urge petitioners have made no attempt to show any linkage between specific charges and the corresponding articles of clothing hence petitioners clearly fall short of deductibility under an objective approach even under a subjective methodology the evidence in the record is simply insufficient to permit a deduction assuming arguendo that a once-wear policy would render clothing unsuitable for personal wear in petitioners’ particular situation mr deihl’s generalized testimony does little to show that each of the claimed charges was in fact for the purchase of such a once- wear item as respondent notes among the neiman marcus charges is one showing two turtlenecks at dollar_figure each we are unconvinced that mr deihl’s testimony is not overly broad and exaggerated and we are left with no reasonable basis on which to make any estimate as to legitimately once-wear garmentsdollar_figure i equipment and furnishings the credit card statements submitted in conjunction with expenditures claimed under training meetings and or conventions and under promotion also reflect purchases at various establishments labeled with descriptions indicating some form of equipment furnishings or similar items for instance petitioners seek to deduct charges to circuit city and best buy characterized as electronics appliances petitioners’ as a final observation we note that an additional basis for disallowance rests in the fact that mr deihl indicated that garments were given to charity thereby raising the possibility of a double deduction absent evidence that these amounts were not already incorporated in the charitable_contribution deductions claimed by the various related entities testimony with respect to expenses of this genre consists in its entirety of the following from mrs deihl q okay i also see some major expenses for circuit city during that time frame do you know what these were for a the only thing i can think of is it would be computers but i’m not really sure q a q computers for personal_use or for-- no computers-- --business a no for business use it would either be computers or equipment for the company or for the buildings given the admitted ambiguity in this testimony ie mrs deihl conceded that she was not really sure petitioners have failed to establish either what was purchased or the business use therefor moreover computers or peripherals would be subject_to the strict substantiation rules of sec_274 as listed_property absent a showing that the exception set forth in sec_280f should apply petitioners also claim an outlay by karemor on date to synthony music for musical equip acc svc as to which mrs deihl testified probably in-house i would think that was part of the in-house recording equipment that we have from this obtuse statement the court can draw little and certainly not adequate substantiation of a business_expenses under sec_162 as representative of the vast collection of expenditures left unexplained the court further notes a similar difficulty with a number of credit card charges that refer to furniture furnishings home furnishings leather furnishings and related items as well as to charges at bed bath beyond or consider outlays for luggage without evidence business relationship is mere speculation an endeavor not within the purview of this court nonetheless as to a charge for exercise equipment mr deihl testified with specificity that the purchase was for a workout center for employees at the office complex and distinguished the more expensive gymnasium structure purchased for his home the court concludes that the dollar_figure date karemor charge is a deductible business_expense j travel the disallowed deductions include several charges that the credit card statements indicate were for airline tickets to destinations such as brazil ireland and iceland mr deihl testified generally that attorneys including mr hartmann were sent on business related travel he stated that an individual involved in marketing and promotion jim palasota was sent to iceland to do a training meeting and for the business mr deihl also affirmed that he went to ireland because we were looking to expand our facilities into ireland and we were invited there by the irish government he likewise asserted globally that he had never taken a vacation or an airline trip for personal reasons during the years in issue no details of any of the trips were offered leaving aside other potentially applicable limitations the court observes that any deduction for travel would at minimum require compliance with the strict substantiation provisions of sec_274 yet mr deihl’s testimony in this regard not to mention the uninformative credit card documents falls woefully short we do not even know the dates of the travel no deduction is permitted k contributions petitioners’ records or testimony link several expenditures to the idea of a contribution and or charitable entity for example concerning an dollar_figure date mayor check to new arizona family characterized in the general ledger as for golf registration mr deihl testified the new arizona families it’s a charity here in town that we helped co-sponsor and participated in a golf outing with them petitioners sought to deduct the amount under training meetings and or conventions a dollar_figure date karemor charge to phoenix zoo was labeled on credit card statements as admission tickets but mrs deihl testified i would assume it was a donation to the phoenix zoo the amount was claimed under promotion a karemor date ledger entry for dollar_figure to the heart association likewise deducted under promotion was allowed to the extent of dollar_figure and the balance of dollar_figure was denied the record contains a receipt from the american heart association issued in connection with the heart ball acknowledging cash received of dollar_figure less a value of dollar_figure for seats at the heart ball including dinner entertainment and favors for a charitable_contribution of dollar_figure no further testimony was offered petitioners also originally sought deduction of a dollar_figure republican party contribution for karemor in under training meetings and or conventions a dollar_figure amount under this heading was conceded by petitioners in the stipulation of facts without indication of the specific charge or charges involved petitioners did not present any argument on brief relating to this expenditure the only other expense of dollar_figure disallowed under this category for karemor in was one of the payments to aramark sports entertainment and petitioners on brief requested a finding of fact supporting deduction of outlays to this entity although petitioners have never articulated any particular legal theory bearing on the deductibility of the above payments we make the following general observations sec_170 provides for deduction of charitable_contributions made to or for_the_use_of an organization described in sec_170 and verified as required by the statute and corresponding regulations as one example of the requisite verification contributions of dollar_figure or more are disallowed unless the taxpayer substantiates the donation with a contemporaneous written acknowledgment by the donee sec_170 here only with respect to the american heart association expenditure did petitioners offer a statement in compliance with sec_170 and respondent properly allowed a deduction to the extent supported by that document no basis for any greater deduction has been suggested concerning the other deductions the record not only reveals problems under sec_170 but also raises additional issues nothing establishes that any were made to qualified donees the dollar_figure payment to the republican party was apparently conceded and political contributions are generally disallowed in any event 97_tc_613 finally the court is not satisfied that the payments to new arizona family and the phoenix zoo in fact represented contributions and not some form of entertainment expenditure subject_to sec_274 l promotion or marketing there are two other expenditures one of which actually consists of two separate charges that petitioners deducted under the label of either promotion or marketing and as to which they commented specifically at trial or on brief petitioners claimed as promotion expenses for karemor in payments of dollar_figure and dollar_figure made to gold’s gym on june and respectively a purchase order and an invoice show that the amounts were paid for equipment rental gym rental and labor in connection with a birthday lift by peter lupus on date peter lupus was the strongman off mission impossible and a spokesperson for the company petitioners also offered a photograph of the june event about which mr deihl testified a the photo is taken in california at gold’s gym it is peter lupus in a karemor sponsored event he i sec_65 years of age there he is lifting a big_number pounds in minutes vitamist has rented the gym guinness book of world records is there a weights and measure officer from the state of california is there to determine the weights and the lifting and the preciseness of everything buddy hackett was there landau i think his name is from mission impossible also was there news events were there and it was promoted and on the news later that evening q a and i notice you have vitamist on the clothing of--gym clothing i suppose of mr lupus mr lupus all his clothing had vitamist made into it and attached to it especially his workout gear the picture shows mr lupus decked in vitamist garb and the court is satisfied that this event represents a promotional endeavor an additional deduction of dollar_figure will be permitted in contrast and demonstrating the sharp distinction in how petitioners supported a few expenses and left the court to make a leap of faith about the remainder petitioners deducted under marketing for karemor dollar_figure paid to lifestyle advantage in may june and july of for what is characterized in the karemor ledger as sales aides respondent noted on opening brief the absence of any evidence or testimony regarding these outlays in response petitioners on reply brief offer the following and in reference to lifestyle advantage the general ledger shows that this expenditure dollar_figure is for ‘sales aids’ which should not be surprising given that petitioners grossed dollar_figure million in that year such a statement is utterly useless to the court in addressing any elements whatsoever of deductibility no further deduction is warranted for these payments iii cost_of_goods_sold on page of its form_1120s u s income_tax return for an s_corporation mayor included dollar_figure of purchases in computing cost_of_goods_sold respondent disallowed dollar_figure of purchases with the explanation the year end accrued payable to arizona natural_resources in the amount of dollar_figure was never paid as there was a dispute over this debt thus the dollar_figure is not deductible during arizona natural_resources inc manufactured for mayor a line of cosmetics marketed as the sari collection and various payments were made to the company throughout the taxable_year however as shown in a handwritten notation on an invoice from arizona natural_resources and in mayor’s general ledger petitioners paid only a portion of a billed charged and accrued the remaining dollar_figure as an additional account payable as of date petitioners mention the purchases adjustment in their pretrial memorandum stating this is a timing issue the dispute was denied and the dollar_figure was paid to arizona natural_resources sic plus interest and attorney fees petitioners should not be required to go back and amend returns for a year in which the amount was actually paid petitioners do not discuss the matter on opening brief while respondent concedes that petitioners did incur valid business_expenses with respect to the sari cosmetic line but argues because there was a dispute over this amount the dollar_figure it was never paid if it were to have been paid however deduction would not be permissible until the date of payment petitioners respond on reply brief with their argument in its entirety consisting again of two sentences the monies owed arizona natural_resources were paid but after and thus for a period closed for the companies thus the amount should be deducted for petitioners from time to time diversified the products offered through their multilevel marketing structure hence although the parties’ statements pertaining to this adjustment are less than a model of clarity the circumstances underlying as well as the parties’ arguments with respect to the payable to arizona natural_resources would appear not to be materially distinguishable from those concerning the payments to boss day planners discussed above petitioners contested a portion of the charges asserted by arizona natural_resources and paid only after resolution of the dispute in this connection the court takes judicial_notice of litigation filed in by arizona natural_resources against mayor karemor and petitioners individually which culminated in a judgment in favor of arizona natural_resources for dollar_figure inclusive of interest attorney’s fees and costs on date ariz natural res inc v mayor pharm labs inc no cv1999-070010 ariz super ct date cost_of_goods_sold operates as a reduction in gross_income rather than as a deduction from gross_income see sec_1 a income_tax regs nonetheless the test for determining whether an accrual_method taxpayer is entitled to include an amount in cost_of_goods_sold is the same as that for determining the appropriateness of a deduction id sec_1_446-1 income_tax regs in other words an amount may be included in cost_of_goods_sold in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_446-1 income_tax regs here as was the case with the outlay to boss day planners the record suggests that some if not all of the requisites for inclusion of the dollar_figure in cost_of_goods_sold have not been met respondent is sustained on this issue iv reduction in adjusted_gross_income the parties’ positions with regard to the propriety of a reduction in petitioners’ gross_income center on the concept of duplication petitioners contend that unless their gross_income for is reduced by dollar_figure they will be taxed twice on this amount they allege that such a reduction was made with respect to and that a like treatment should be accorded for respondent contends that an adjustment was made to to eliminate duplicate reporting for that year which does not exist for the year again the underlying documentary record on this issue leaves much to be desired mr goltz prepared petitioners’ original form sec_1040 u s individual_income_tax_return for and subsequently mr leo prepared form sec_1040x amended u s individual_income_tax_return for each of those years on the form 1040x petitioners reported an increase in adjusted_gross_income of dollar_figure derived from an additional dollar_figure of nonpassive_income from partnerships_and_s_corporations on the form 1040x petitioners reported an increase in adjusted_gross_income of dollar_figure also derived from an additional dollar_figure of nonpassive_income from partnerships_and_s_corporations the adjustments and deficiencies asserted in the statutory notices for and were thereafter computed based on the amounts reported in the form sec_1040x among the adjustments reflected in the notice_of_deficiency for is a decrease in income of dollar_figure labeled agi change form 1040x and explained the dollar_figure shown on your 1040x return for the estimated increase in income from the related entities is adjusted as shown above no similar adjustment was reflected in the notice_of_deficiency for respondent on reply brief addresses the circumstances behind the difference as follows petitioners’ form sec_1040 and sec_1040x were prepared by two different certified public accountants insofar as petitioners’ form 1040x reported an amount previously reported in the form_1040 namely dollar_figure now dollar_figure the examiner appropriately adjusted petitioners’ form 1040x by reducing petitioners’ income by the duplicative amount in taxable_year on the other hand there were no such duplicative amounts between petitioners’ form sec_1040 and sec_1040x consequently respondent’s examiner made no similar adjustment in petitioners’ income as in their income thus respondent offers an explanation as to why a reduction for the increased adjusted_gross_income reported on a form 1040x would be necessary in calculating a deficiency that is based on the tax reported in the form 1040x such could be the case where the form 1040x in fact duplicated amounts reported in the original form_1040 petitioners in contrast seem to argue that a like reduction is more uniformly necessary such could be the case only if the deficiency were to be computed based on the tax reported in the original form_1040 without giving credit for additional tax paid with the form 1040x in fact some of the language used by petitioners could signal a misunderstanding of the basis for the and deficiencies although a cursory review of the notices and relevant returns shows that the baseline numbers in the notices were taken from the form sec_1040x not the form sec_1040 so long as the amended returns are used as the starting point there would generally be no need to eliminate the additional income reported therein from the deficiency calculation here although the manner in which the dollar_figure was duplicated between the original and amended returns is not clear from the record respondent was entitled to determine and concede on audit that it had been petitioners have not so much as alluded to much less demonstrated any analogous duplication between the original and amended returns accordingly the court has no grounds for mandating a concession by respondent of income voluntarily reported by petitioners on their own form 1040x for v accuracy-related_penalties subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty is negligence or disregard of rules or regulations negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting verbatim and with approval the above three-prong test affg 121_tc_89 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 ellwest stereo theatres v commissioner tcmemo_1995_610 as previously indicated sec_7491 places the burden of production on the commissioner the notices of deficiency issued to petitioners generally asserted applicability of the sec_6662 penalty on account of negligence or disregard substantial_understatement and or substantial_valuation_misstatement see sec_6662 respondent in its pretrial memorandum and on brief has addressed only negligence or disregard of rules or regulations as the basis for the penalties and we shall do likewise we conclude that respondent has met the sec_7491 burden of production with respect to the negligence penalties the evidence adduced in these cases reveals a serious dearth of adequate_records and substantiation for reported items with this threshold showing the burden shifts to petitioners to establish that they acted with reasonable_cause and in good_faith as to the claimed items petitioners here assert a reliance defense as the basis upon which they should be relieved of liability for the sec_6662 penalties mr deihl mrs deihl and mr goltz testified as to petitioners’ total reliance on mr goltz and the other professionals hired with respect to the accounting and tax preparation functions respondent in seeking to counter this defense focuses in particular on an alleged lack of competence on the part of mr goltz petitioners in retort devote substantial discussion to why their reliance on a professional who essentially duped them was nonetheless reasonable the court however is unconvinced that questions of mr goltz’s competency are sufficiently central to this issue to warrant the emphasis placed thereon by the parties the deficiencies at issue were determined from the positions reported in the amended returns for and prepared on behalf of petitioners by mr leo any reliance was therefore necessarily placed in significant part on mr leo no one has addressed mr leo’s competency in this proceeding matters of competency ie the first prong of the above-quoted test thus become more tangential to our analysis the second prong on the other hand lies at the crux of petitioners’ entitlement to the relief sought petitioners must establish that they provided necessary and accurate information with respect to all items reported on their tax returns such that it can be said that the incorrect returns resulted from error on the part of the adviser s see eg westbrook v commissioner supra pincite ma-tran corp v commissioner supra pincite pessin v commissioner supra pincite petitioners here have not done so they have shown neither that they initially gave all requisite information to mr goltz nor that mr leo had available for his use sufficient accurate materials to prepare correct returns for instance did petitioners at one time provide to their advisers receipts or invoices that would substantiate the many expenditures_for which the record contains no documentary_evidence with respect to those items that were reflected in available receipts or invoices did petitioners offer to their advisers further explanation particularly in connection with purchases at retail establishments as to the intended recipient and or use of the articles purchased when they were at conventions potentially away from their accounting staff did they maintain documentation of business_expenses that arose and carefully segregate any personal purchases were the professionals like the court limited in various circumstances to blanket statements that all outlays at a certain location or using a particular credit card related to the businesses what specific information was available to the advisers with respect to the improvements to petitioners’ residence on this record the court simply cannot conclude that petitioners have met the evidentiary burden of the second prong of the test for reasonable reliance the court likewise has reservations about petitioners’ compliance with the third prong that flow to a certain degree from the problems raised by the first two criteria mr leo was hired to reconstruct records and to prepare corrected returns so petitioners at that time were well aware of serious deficiencies in mr goltz’s performance in these respects to have taken a hands-off approach at that juncture relying on mr goltz to provide any necessary underlying information and explanations would not seem consistent with ordinary care and prudence it further would seem to negate a claim that reliance on the resultant product could be in good_faith mr goltz would appear even less likely than petitioners in this scenario to recall for example verbal descriptions that had at one time elucidated the generic descriptions in receipts invoices or credit card statements yet the record contains no suggestion that petitioners assisted in the reconstruction in any meaningful way on these facts petitioners have failed to establish that they met each and every requirement necessary for successful imposition of a reliance defense petitioners remain liable for the sec_6662 accuracy-related_penalties the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are without merit or are moot to reflect the foregoing and concessions by the parties decisions will be entered under rule
